DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species IV, i.e. claims 18-32, in the reply filed on October 3, 2022 is acknowledged.  The traversal is on the ground(s) that one or more of the identified species are not mutually exclusive, i.e. the microwave energy may be used to raise the temperature of cell/tissue and/or may be used to treat cancerous lesion.  This is not found persuasive because the other species designate do provide evidence of being mutually exclusive.  The examiner will add claim 13 to species IV, however, due to the support within the specification.  Therefore, claims 2, 4, 6-10 & 12.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5, 11, 13 & 18-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the HPV E6 protein " in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 5, 11, 13 & 18-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beale et al. (US 2016/0324577) in view of Spetzler et al. (US 2013/0178383).


Beale et al. discloses:

1.  A method of treating or preventing an HPV infection or a disease or condition associated with an HPV infection (e.g., [0001] & [0018]), the method comprising exposing a subject with an HPV infection to microwave energy (e.g., via the disclosed microwave energy source 1), wherein the microwave energy degrades the HPV protein (e.g., via the disclosed microwave heat creating a thermal stress that results in protein denaturation 22) (e.g., [0107]-[0111]).


3. The method of claim 1, wherein the subject has an HPV infection and/or is predisposed or susceptible to an HPV infection {e.g., [0108] & (Fig 2B)}.


5. A method of treating a cell, tissue, or lesion comprising HPV, the method comprising exposing the cell, tissue, or lesion to microwave energy, wherein the microwave energy degrades the HPV protein (e.g., [0107]-[0111]).

11. A method of decontaminating a cell or tissue of HPV, the method comprising exposing the cell or tissue to microwave energy, wherein the microwave energy degrades the HPV protein [0107]-[0111]).


13. The method of claim 1, wherein the method raises the temperature of a treated cell or tissue to a temperature of about 38 °C - 45 °C (e.g., [0009]-[0010] & [0123]).

18.  The method of claim 1, wherein the microwave energy for use has a frequency of between about 500 Megahertz (MHz) and about 200 Gigahertz (GHz), between about 900MHz and about 100GHz, between about 5GHz and about 15GHz, or has a frequency of about 8GHz (e.g., [0035]-[0036] & [0071]).

19. The method of claim 1, wherein the microwave energy is applied at an energy of between about 14 Joule (J) and about 500J, between about 5J and about 200J, about 5J, about 10J, about 50J, about 100J, or about 200J [e.g., 0047].

20. The method of claims 1, wherein the microwave energy is applied for between about 0.1 seconds and about 60 seconds, about 1 second, between about 5 seconds and about 10 second, about 20 seconds, or about 30 seconds [e.g., 0048].

21. The method of claim 1, wherein the microwave energy is applied as multiple bursts or pulses of a same or different duration, and wherein the microwave energy is applied at a same or different energy and power level [e.g., 0048].

22. The method of claim 1, wherein the microwave energy is applied at either 5 Watts (W) for 30 seconds, 10W for 10 seconds, or 10W for 2 seconds [e.g., 0118].

23. The method of claim 5, wherein the microwave energy for use has a frequency of between about 500MH« Megahertz (MEH) and about 200GHs Gigahertz (GHz), between about 900MHz and about 100GHz, between about 5GHz and about 15GHz, or has a frequency of about 8GHz [e.g., 0071].

24. The method of claim 5, wherein the microwave energy is applied at an energy of anywhere between about 1 Joule (J) and about 500J, between about 5J and about 200J, about 5J, about 10J, about 50J, about 100J, or about 200J [e.g., 0047].

25. The method of claims 5, wherein the microwave energy is applied for between about 0.1 seconds and about 60 seconds, about 1 second, between about 5 seconds and about 10 seconds, about 20 seconds, or about 30 seconds [e.g., 0048].

26. The method of claim 5, wherein the microwave energy is applied as multiple bursts or pulses of a same or different duration, and wherein the microwave energy is applied at a same or different energy and power level [e.g., 0048].



27. (Currently Amended) The method of claim 5, wherein the microwave energy is used at: either 5 Watts (W) for 30 seconds, 10W for 10 seconds, or 10W tor 2 seconds [e.g., 0118].

28. The method of claim 11, wherein the microwave energy for use has a frequency of between about 500 Megahertz (MHz} and about 200GHz Gigahertz {GHz}, between about 900MHz and about 100GHz, between about 5GHz to about 15GHz, or has a frequency of about 8GHz.

29. The method of claim 11, wherein the microwave energy is applied at an energy of between about 1 Joule (J) and about 500J, between about 5J to about 200J, about 5J, about 10J, about 50J, about 100J, or about 200J.

30. The method of claims 11, wherein the microwave energy is applied for anywhere between about 0.1 seconds and 60 seconds, about 1 second, between about 5 seconds and about 10 seconds, about 20 seconds, or about 30 seconds.

31. The method of claim 11, wherein the microwave energy may be applied as multiple bursts or pulses of the same or different duration, and wherein the microwave energy is applied at a same or different energy and power level [e.g., 0048].

32. The method of claim 11, wherein the microwave energy is used at: either 5 Watts (W) for 30 seconds, 10W for 19 seconds, or 10W for 2 seconds [e.g., 0118].

	Beale et al. discloses a method of treating or preventing an HPV infection or a disease or condition associated with an HPV infection comprising exposing a subject with an HPV infection to microwave energy to further degrade an HPV protein except wherein said protein is an HPV E6 protein.  Spetzler et al. teaches that it is known in the art to utilize biomarkers such as protein to identify phenotypes, i.e. conditions and/or diseases, wherein said identified diseases is HPV-positive cancer further detailed as HPV E6 (e.g., [0006], [0061]-[0062] & [0535]-[0537]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Beale et al. with the means of identifying and treating an HPV infection as taught by Spetzler et al. since such a modification would provide the method of treating or preventing an HPV infection or a disease or condition associated with an HPV infection comprising exposing a subject with an HPV infection to microwave energy to further degrade an HPV protein wherein said protein is an HPV E6 protein for providing the predictable results pertaining to effectively determining the disease stage and/or therapy-related association to said disease, i.e. HPV, wherein said HPV-condition is identified via biomarkers defined by HPV E6 (e.g., Spetzler, [0006], [0061]-[0062] & [0535]-[0537]).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792